Exhibit 16.1 Hamilton PC 2121 S. Oneida St., Suite 312 Denver, CO80224 P: (303) 548-8072 F: (888) 466-4216 ed@hamiltonpccpa.com February 25, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, DC 20549 Fax: 202-772-9251 Re: Greenworld Development, Inc. (the “Company”) File Reference No. 000-26703 Gentlemen: We were previously the independent registered public accounting firm for Greenworld Development, Inc., and under the date April 11, 2012, we reported on the financial statements of the Company as of December 31, 2011 and 2010, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years ended December 31, 2011 and December 31, 2010. On January 30, 2013, we informed the Company of our resignation as its independent registered public accounting firm, effective the same date. We further informed the Company that the reason for this decision was due to our decision to cease our audit practice of public companies. We have read the Company's statements included in Item 4.01 on Form 8-K pertaining to our resignation. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4. /s/ Hamilton, PC Hamilton, PC Denver, Colorado February, 25, 2013
